Hill, J.
This was an equity suit, and the plaintiff in order to obtain equity must do equity. The trial judge was authorized to find from the evidence that there was no tender by the plaintiff of the principal, interest, and costs due on the fi. fa.; and even if it be conceded that the judgment for the attorney’s fees was void, the- judge did not err in refusing an injunction against Chamlee and the sheriff, because the plaintiff did not offer to do equity by making the tender above referred to. -Judgment affirmed.

All the Justices concur.

The ease was submitted on affidavits and argument of counsel, after which the court restrained the defendant Eobertson until further order, -but refused an injunction against Chamblee and the sheriff; and the plaintiff excepted.
F. A. Hooper, for plaintiff. B. N. Hardeman, for defendants.